                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION

RIGHTCHOICE MANAGED CARE, INC.,                     )
et al.,                                             )
                                                    )
        Plaintiffs,                                 )
                                                    )
        v.                                          )           No. 5:18-cv-06037-DGK
                                                    )
HOSPITAL PARTNERS, INC., et al.,                    )
                                                    )
        Defendants.                                 )

                         ORDER ENTERING DEFAULT JUDGMENT

        This lawsuit arises out of an alleged pass-through billing scheme for laboratory tests billed

from a rural Missouri hospital. Plaintiffs, a collection of health insurers, are suing a variety of

Defendants to recover money from the alleged fraud.

        Now before the Court is Plaintiffs’ Motion for Default Judgment Against Defendants

Hospital Laboratory Partners, LLC and RAJ Enterprises of Central Florida, LLC d/b/a Pinnacle

Laboratory Services. ECF No. 515. Neither Defendant filed a response, and, after carefully

reviewing the record, the Court holds Plaintiffs have demonstrated their entitlement to a default

judgment against them.

        Accordingly, pursuant to Rule 37(b)(2)(A)(vi), default judgment is entered against

Defendant Hospital Laboratory Partners, LLC and Defendant RAJ Enterprises of Central Florida,

LLC d/b/a Pinnacle Laboratory Services. These Defendants are jointly and severally liable for the

Judgment. The amount of the Judgment will be determined after the Court hears evidence at trial

or, if no trial is held in this case, after a hearing on damages.

        IT IS SO ORDERED.

Date:   September 10, 2021                              /s/ Greg Kays
                                                        GREG KAYS, JUDGE
                                                        UNITED STATES DISTRICT COURT

         Case 5:18-cv-06037-DGK Document 689 Filed 09/10/21 Page 1 of 1
